DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 20 July 2022. Claims 1 - 20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 July 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.
On pages 9 - 10 and 14 - 15 of the remarks the Applicant’s Representative argues that Atkins et al. fail to disclose or suggest “the processor is configured to … select, prior to encoding the rendered pixel data, a first transfer function of a plurality of available transfer functions.” The Applicant’s Representative argues that Atkins et al. disclose, when not using interpolation, that their display management “is able to select from ‘a set of distinct maximum brightness values for a display’ such as a ‘variety of possible maximum brightness values (e.g., by adjusting the backlight)’ for the single display.” However, the Applicant’s Representative argues that Atkins et al. fail to disclose or suggest the aforementioned disputed claim limitation at least because in Atkins et al. “each request to encode rendered pixel data does not include a target maximum brightness value that matches one of the values in ‘a set of distinct maximum brightness values for a display’ such as a ‘variety of possible maximum brightness values (e.g., by adjusting the backlight)’ for the single display” and that the display management of Atkins et al. “still needs the steps of using interpolation when ‘a target maximum brightness value does not match any of the values in the set,’ and ‘a new output look-up table is determined based on interpolating values from two of the pre-computed LUTs.’” 
The Examiner respectfully disagrees. 
The Examiner asserts that Atkins et al. disclose wherein “the processor is configured to … select, prior to encoding the rendered pixel data, a first transfer function of a plurality of available transfer functions”, see at least figures 1 - 4, page 1 paragraphs 0003 - 0006, page 1 paragraph 0016 - page 2 paragraph 0017, page 2 paragraphs 0022 and 0024 - 0027, page 2 paragraph 0032 - page 3 paragraph 0033, page 3 paragraphs 0038 - 0044, page 4 paragraphs 0049 - 0050 and 0054 - 0058 and page 4 paragraph 0065 - page 5 paragraph 0068 of Atkins et al. wherein they disclose that “the terms ‘display management’ or ‘display mapping’ denote the processing (e.g., tone and gamut mapping) required to map an input video signal of a first dynamic range (e.g., 1000 nits) to a display of a second dynamic range (e.g., 500 nits)”, that “two or more look-up tables (LUTs) related to display management (say, for color gamut mapping) are precomputed for a set of distinct maximum brightness values for a display”, that given “a display that can be adjusted to display at a variety of possible maximum brightness values (e.g., by adjusting the backlight), given a video input (e.g., 102), a display management process (e.g., 100) computes first the desired maximum brightness of the target display, to be denoted as TMax or TMaxPQ. As used herein, the term ‘PQ’ at the end of variable name, say TMaxPQ, denotes that the variable's original value (say TMax=400 nits) is mapped to a value in the (0,1) range according to the ST 2084 EOTF”, that in one “embodiment, let LUT(i), i=1, 2, . . , N, (N≥2), denote a set of pre-computed 3D CGM LUTs, each one targeting a specific color volume for a maximum target display luminance level, to be denoted as LUTMax(i) (e.g., for N=4, LUTMax(i)=[100, 200, 300, and 400] nits)”, that one computationally-efficient approach selects “K, (K≥2), possible maximum luminance levels for the target display. In an embodiment, it is preferred for these values to be evenly spaced in the PQ domain (say, 100, 160, 250, and 400 nits)” and that for “each of these luminance levels (say, LPQ(i), i=1 to K), compute PQ to linear and linear to BT 1866 values, to generate a PQ to BT 1886 mapping (e.g., PQtoBT1886L(i)). An example of such mapping for four maximum brightness values (e.g., K=4, L(i)=[100, 160, 250, and 400] nits) is depicted in FIG. 4.” The Examiner asserts that, as shown herein above and in the cited sections, Atkins et al. disclose the aforementioned disputed claim limitations at least because Atkins et al. disclose pre-computing a plurality of LUTs for a plurality of distinct maximum brightness values for a display and utilizing the plurality of LUTs to operate on an input video signal so as to adjust its intensity (luminance) and chroma to match the characteristics of a target display. The Examiner asserts that the LUTs of Atkins et al. correspond to the claimed “plurality of available transfer functions” at least because they describe the relationship between luminance values of an input video signal to output screen values produced by a target display and are useable to map, i.e. encode, an input video signal, rendered pixel data generated by a video source, of a first dynamic range to a second dynamic range of a target display. Furthermore, the Examiner asserts that in Atkins et al., when a video signal with a target maximum brightness value is input that matches one of the look-up tables precomputed for a set of maximum brightness values for the display, that the precomputed look-up table for the maximum brightness value matching the target maximum brightness value of the input video signal, the first transfer function of a plurality of available transfer functions, would be selected and utilized to process the input video signal. Therefore, although Atkins et al. disclose using interpolation when a request to encode rendered pixel data does not include a target maximum brightness that matches one of the values in a set of distinct maximum brightness values for a display, the Examiner agrees with the Applicant’s Representative’s assertion in the third paragraph on page 9 of the remarks and asserts that Atkins et al. still disclose that a first transfer function of a plurality of available transfer functions is selected prior to encoding the rendered pixel data when a request to encode rendered pixel data does include a target maximum brightness that matches one of the values in the set of distinct maximum brightness values for the display. The Examiner asserts that Atkins et al. disclose the aforementioned disputed claim limitation.
On pages 15 - 17 of the remarks the Applicant’s Representative argues that Atkins et al. fail to disclose or suggest “the claim 5 features ‘the processor is configured to select, prior to encoding the rendered pixel data, the first transfer function of the plurality of available transfer functions that support a plurality of displays with at least two or more maximum luminance values different from one another.’” The Applicant’s Representative argues that Atkins et al. disclose that “a target display can be adjusted to support multiple possible maximum brightness values. Therefore, the display management of Atkins is aware of these multiple possible maximum brightness values for only the particular target display.” 
The Examiner respectfully disagrees.
The Examiner asserts that Atkins et al. disclose the aforementioned disputed claim limitation(s), see at least section 4a of the instant Office Action included herein above and page 1 paragraphs 0003 - 0006, page 1 paragraph 0016 - page 2 paragraph 0017, page 2 paragraphs 0021 - 0022, 0025 - 0027 and 0032, page 3 paragraphs 0036 and 0039 - 0040 and page 4 paragraphs 0050, 0055 and 0058 of Atkins et al. wherein they disclose “pre-computing a set of ST 2084 (PQ) to BT 1886 (gamma) tables for a small set of possible maximum brightness values for the target display” and that “input (102) is mapped from one color grade and dynamic range to a target dynamic range suitable for a target family of displays (e.g., televisions with standard or high dynamic range, movie theater projectors, and the like).” The Examiner asserts that, as shown herein above and in the cited sections, Atkins et al. disclose the aforementioned disputed claim limitations at least because Atkins et al. disclose mapping from one dynamic range to a target dynamic range “suitable for a target family of displays”, i.e. Atkins et al. disclose that their LUTs, plurality of available transfer functions, support a plurality of displays and not just a single particular target display. Therefore, the Examiner asserts that Atkins et al. disclose the aforementioned disputed claim limitation.
On pages 17 - 18 of the remarks the Applicant’s Representative argues that Atkins et al. fail to disclose or suggest “wherein encoding, into an encoded bitstream to send across a network, the rendered pixel data generated by the video source with the first transfer function results in the encoded bitstream to send across the network that comprises an entire range of code words being mapped to luminance values that the target display is able to generate.” In particular, the Applicant’s Representative argues that the source EOTF of Atkins et al. “provides an encoded bitstream, rather than the recited ‘rendered pixel data generated by the video source’ to the target EOTF.” Furthermore, the Applicant’s Representative argues that the broadest reasonable interpretation of “rendered pixel data generated by a video source” does not comprise pixel data that has been encoded by any encoder.” 
The Examiner respectfully disagrees, in part. 
The Examiner asserts that Atkins et al. disclose wherein encoding, into an encoded bitstream, the rendered pixel data generated by the video source with the first transfer function results in the encoded bitstream that comprises an entire range of code words being mapped to luminance values that the target display is able to generate, see at least figures 1 - 4, page 1 paragraphs 0003 - 0006, page 2 paragraphs 0021 - 0026 and page 3 paragraphs 0033 - 0034 and 0038 - 0044 of Atkins et al. The Examiner asserts that the input video signal of Atkins et al. corresponds to the claimed rendered pixel data at least because Atkins et al. disclose, at paragraph 0021, that “Input signal (102) is to be displayed on display (120). Input signal may represent a single image frame, a collection of images, or a video signal. Image signal (102) represents a desired image on some source display typically defined by a signal EOTF, such as ITU-R BT. 1886 or SMPTE ST 2084, which describes the relationship between color values (e.g., luminance) of the input video signal to output screen color values (e.g., screen luminance) produced by the target display (120)” and that their system operates on the input signal, see at least paragraphs 0022 - 0024, 0033 and 0038 - 0039 of Atkins et al. Thus, the Examiner asserts that the input video signal of Atkins et al. corresponds to the claimed rendered pixel data at least because Atkins et al. disclose that the input video signal is to be displayed on a display, rendered, and may represent a single image frame, pixel data. In addition, the Examiner asserts that the instant specification does not provide any specific and/or definite definition of “rendered pixel data” and as such the broadest reasonable interpretation of rendered pixel data generated by a video source comprises any pixel data, processed or unprocessed, that is ready for display on a display. Atkins et al. fail to disclose expressly an encoded bitstream “to send across a network”. However, pertaining to analogous art, Miller et al. disclose “wherein encoding, into an encoded bitstream to send across a network, the rendered pixel data generated by the video source with the first transfer function results in the encoded bitstream to send across the network that comprises an entire range of code words being mapped to luminance values that the target display is able to generate”, see at least page 3 paragraphs 0044 - 0048, page 4 paragraph 0055, page 5 paragraph 0082, page 7 paragraphs 0098 and 0101 - 0102, page 9 paragraphs 0114 and 0119 - 0120, page 10 paragraph 0123, page 10 paragraph 0128 - page 11 paragraph 0138, page 14 paragraph 0174, page 15 paragraphs 0182 and 0185 - 0193, page 16 paragraphs 0195 and 0198 and page 16 paragraph 0203 - page 17 paragraph 0205 of Miller et al. wherein they disclose, for example, that “the computing device converts one or more input images represented, received, transmitted, or stored with the image data to be encoded from an input video signal into one or more output images represented, received, transmitted, or stored with the reference encoded image data contained in an output video signal.” Therefore, the Examiner asserts that Atkins et al. in view of Miller et al. disclose the aforementioned disputed claim limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3, 5, 7 - 10, 12, 14 - 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkins et al. U.S. Publication No. 2017/0124983 A1.

-	With regards to claims 1, 8 and 15, Atkins et al. disclose a system, method and processor (Atkins et al., Abstract, Figs. 1 & 3, Pg. 1 ¶ 0014 - 0016, Pg. 2 ¶ 0021, Pg. 4 ¶ 0065 - Pg. 5 ¶ 0068) comprising: a memory; (Atkins et al., Pg. 1 ¶ 0016, Pg. 4 ¶ 0065 - Pg. 5 ¶ 0068) a display controller; (Atkins et al., Fig. 1, Pg. 2 ¶ 0027 - 0028, Pg. 4 ¶ 0065 - Pg. 5 ¶ 0068) and a processor coupled to the memory and the display controller, (Atkins et al., Pg. 2 ¶ 0022 and 0027 - 0028, Pg. 4 ¶ 0065 - Pg. 5 ¶ 0068) wherein in response to detecting each request to encode rendered pixel data generated by a video source to be displayed, (Atkins et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0003 - 0006, Pg. 2 ¶ 0017 - 0018, 0021 - 0025 and 0029, Pg. 3 ¶ 0038 - 0044) the processor is configured/comprises circuitry (Atkins et al., Pg. 2 ¶ 0022, Pg. 4 ¶ 0065 - Pg. 5 ¶ 0068) configured to: determine an effective luminance range of a target display; (Atkins et al., Abstract, Figs. 1 - 5, Pg. 1 ¶ 0003 - 0006, Pg. 1 ¶ 0016 - Pg. 2 ¶ 0017, Pg. 2 ¶ 0021, 0024 - 0027 and 0029 - 0032, Pg. 3 ¶ 0039 - 0044) select, prior to encoding the rendered pixel data, a first transfer function of a plurality of available transfer functions, (Atkins et al., Abstract, Figs. 1 - 4, Pg. 1 ¶ 0003 - 0006 Pg. 1 ¶ 0016 - Pg. 2 ¶ 0017, Pg. 2 ¶ 0022 and 0024 - 0027, Pg. 2 ¶ 0032 - Pg. 3 ¶ 0033, Pg. 3 ¶ 0038 - 0044, Pg. 4 ¶ 0049 - 0050 and 0054 - 0058) each configured to encode the rendered pixel data, (Atkins et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0003 - 0006, Pg. 1 ¶ 0016 - Pg. 2 ¶ 0017, Pg. 2 ¶ 0021 - 0025, Pg. 3 ¶ 0033 - 0034 and 0036 - 0044, Pg. 4 ¶ 0049 - 0050 and 0053 - 0058) based on determining that the first transfer function generates a range of code words that correspond to an effective luminance range that matches the effective luminance range of the target display; (Atkins et al., Abstract, Pg. 1 ¶ 0003 - 0005 and 0016, Pg. 2 ¶ 0022 and 0024 - 0027, Pg. 2 ¶ 0032 - Pg. 3 ¶ 0034, Pg. 3 ¶ 0039 - 0044) encode the rendered pixel data generated by the video source with the first transfer function; (Atkins et al., Figs. 1 - 3, Pg. 1 ¶ 0003 - 0006, Pg. 2 ¶ 0017 - 0018, 0021 - 0025 and 0029, Pg. 3 ¶ 0033 - 0034 and 0036 - 0044) and provide the rendered pixel data encoded with the first transfer function to the [a] display controller to be driven to the target display. (Atkins et al., Fig. 1, Pg. 1 ¶ 0005 - 0006 and 0016, Pg. 2 ¶ 0021 - 0024 and 0027, Pg. 3 ¶ 0037 - 0044) 

-	With regards to claims 2, 9 and 16, Atkins et al. disclose the system, method and processor as recited in claims 1, 8 and 15, respectively, wherein the first transfer function is a scaled version of a second transfer function of the plurality of available transfer functions. (Atkins et al., Abstract, Figs. 3 - 5, Pg. 1 ¶ 0016 - Pg. 2 ¶ 0019, Pg. 3 ¶ 0038 - 0044) 

-	With regards to claims 3, 10 and 17, Atkins et al. disclose the system, method and processor as recited in claims 2, 9 and 16, respectively, wherein the second transfer function maps a subset of code words to luminance values outside of the effective luminance range of the target display. (Atkins et al., Abstract, Pg. 1 ¶ 0006 and 0016, Pg. 2 ¶ 0024 - 0025 and 0032, Pg. 3 ¶ 0039 - 0044) 

-	With regards to claim 5, 12 and 19, Atkins et al. disclose the system, method and processor as recited in claims 1, 8 and 15, respectively, wherein the processor is configured to select, prior to encoding the rendered pixel data, the first transfer function of the plurality of available transfer functions (Atkins et al., Abstract, Figs. 3 & 4, Pg. 1 ¶ 0016, Pg. 2 ¶ 0024, Pg. 3 ¶ 0038 - 0044) that support a plurality of displays with at least two or more maximum luminance values different from one another. (Atkins et al., Pg. 1 ¶ 0003 - 0006, Pg. 1 ¶ 0016 - Pg. 2 ¶ 0017, Pg. 2 ¶ 0021 - 0022, 0025 - 0028 and 0032, Pg. 3 ¶ 0036 and 0039 - 0040, Pg. 4 ¶ 0050, 0055 and 0058 [“pre-computing a set of ST 2084 (PQ) to BT 1886 (gamma) tables for a small set of possible maximum brightness values for the target display” and “input (102) is mapped from one color grade and dynamic range to a target dynamic range suitable for a target family of displays (e.g., televisions with standard or high dynamic range, movie theater projectors, and the like)”]) 

-	With regards to claims 7 and 14, Atkins et al. disclose the system, method and processor as recited in claims 1 and 8, respectively, wherein the processor is further configured to convey, to a decoder, an indication that the rendered pixel data has been encoded with the first transfer function. (Atkins et al., Pg. 1 ¶ 0005, Pg. 2 ¶ 0023 - 0027 and 0029 - 0032) 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 6, 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. U.S. Publication No. 2017/0124983 A1 as applied to claims 1, 8 and 15 above, and further in view of Miller et al. U.S. Publication No. 2017/0263211 A1.

-	With regards to claims 4, 11 and 18, Atkins et al. disclose the system, method and processor as recited in claims 1, 8 and 15, respectively, wherein the first transfer function: distributes code words in between the minimum code word and the maximum code word to optimize for human eye perception. (Atkins et al., Fig. 4, Pg. 3 ¶ 0034 and 0038 - 0044, Pg. 4 ¶ 0049 - 0050 and 0054 - 0055 [“a perceptual quantizer function maps linear input gray levels to output gray levels that better match the contrast sensitivity thresholds in the human visual system.”]) Atkins et al. fail to disclose expressly wherein the first transfer function: maps a minimum code word to a minimum luminance output that can be displayed by the target display; and maps a maximum code word to a maximum luminance output that can be displayed by the target display. Pertaining to analogous art, Miller et al. disclose wherein the first transfer function: maps a minimum code word to a minimum luminance output that can be displayed by the target display; (Miller et al., Pg. 4 ¶ 0055, Pg. 5 ¶ 0082, Pg. 7 ¶ 0098 and 0101 - 0102, Pg. 9 ¶ 0114 and 0120, Pg. 11 ¶ 0130 - 0137, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165, Pg. 22 ¶ 0208 - 0209 [“the subset of gray levels in each of device specific GSDF A through D (514-A through -D) may be correlated with, or mapped to, supported reference gray levels in the reference GSDF (504) in such a way as to evenly distribute perceptually noticeable errors in the range of gray levels supported by that display device”]) maps a maximum code word to a maximum luminance output that can be displayed by the target display; (Miller et al., Pg. 4 ¶ 0055, Pg. 5 ¶ 0082, Pg. 7 ¶ 0098 and 0101 - 0102, Pg. 9 ¶ 0114 and 0120, Pg. 11 ¶ 0130 - 0137, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165, Pg. 22 ¶ 0208 - 0209) and distributes code words in between the minimum code word and the maximum code word to optimize for human eye perception. (Miller et al., Fig. 3, Pg. 2 ¶ 0037 - 0040 and 0042, Pg. 4 ¶ 0059, Pg. 5 ¶ 0077, Pg. 9 ¶ 0119, Pg. 10 ¶ 0122, Pg. 11 ¶ 0136, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165 [“A GSDF as illustrated in TABLE 1 maps perceptual nonlinearity using the digital code values to represent gray levels tied to contrast thresholds in human vision. The gray levels which comprise all the mapped luminance values may be distributed in such a way that they are optimally spaced to match the perceptual nonlinearity of human vision”, “each display may use its specific GSDF (dependent on not only the display parameters, but also on the viewing conditions which, for example, affect the actual black level) to optimally support perceptual information in image data encoded with a reference GSDF” and “the subset of gray levels in each of device specific GSDF A through D (514-A through -D) may be correlated with, or mapped to, supported reference gray levels in the reference GSDF (504) in such a way as to evenly distribute perceptually noticeable errors in the range of gray levels supported by that display device”]) Atkins et al. and Miller et al. are combinable because they are both directed towards encoding pixel data with a transfer function that matches a luminance range of a target display so as to optimally render the pixel data on the target display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Atkins et al. with the teachings of Miller et al. This modification would have been prompted in order to enhance the base device of Atkins et al. with the well-known and applicable technique Miller et al. applied to a comparable device. Mapping minimum and maximum code words to minimum and maximum luminance outputs that can be displayed by the target display, respectively, as taught by Miller et al., would enhance the base device of Atkins et al. by facilitating the mapping of the dynamic range of an input video signal to the dynamic range of the target display by ensuring that the code words of the mapped input video signal are able to optimally span and be distributed across the entire range of luminance outputs that can be displayed by the target display. Furthermore, this modification would have been prompted by the teachings and suggestions of Atkins et al. that an input video signal is mapped form one dynamic range to a target dynamic range, that the target dynamic range may have a minimum brightness and a maximum brightness and that an original value is mapped to a value in the (0,1) range, see at least figure 4, page 1 paragraphs 0004 - 0006, page 2 paragraphs 0021 - 0022, 0024, 0027 and 0032 and page 3 paragraph 0039 of Atkins et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that minimum and maximum code words would be mapped to minimum and maximum luminance outputs that can be displayed by the target display, respectively, so as to facilitate the mapping of the dynamic range of an input video signal to the dynamic range of the target display and ensure that the code words of the mapped input video signal are able to optimally span and be distributed across the entire range of luminance outputs that can be displayed by the target display. Therefore, it would have been obvious to combine Atkins et al. with Miller et al. to obtain the invention as specified in claims 4, 11 and 18. 

-	With regards to claims 6, 13 and 20, Atkins et al. disclose the system and method as recited in claims 1, 8 and 15, respectively, wherein encoding, into an encoded bitstream, the rendered pixel data generated by the video source (Atkins et al., Fig. 1, Pg. 2 ¶ 0021 - 0026, page 3 ¶ 0033 and 0038 - 0039) with the first transfer function results in the encoded bitstream that comprises an entire range of code words being mapped to luminance values that the target display is able to generate. (Atkins et al., Abstract, Fig. 3, Pg. 1 ¶ 0003 - 0005 and 0016, Pg. 2 ¶ 0022 and 0024 - 0027, Pg. 2 ¶ 0032 - Pg. 3 ¶ 0034, Pg. 3 ¶ 0039 - 0044) Atkins et al. fail to disclose explicitly encoding into an encoded bitstream to send across a network. Pertaining to analogous art, Miller et al. disclose wherein encoding, into an encoded bitstream to send across a network, (Miller et al., Fig. 9, Pg. 3 ¶ 0046 and 48, Pg. 7 ¶ 0101, Pg. 9 ¶ 0119 - Pg. 10 ¶ 0123, Pg. 10 ¶ 0128 - Pg. 11 ¶ 0129, Pg. 14 ¶ 0174, Pg. 15 ¶ 0182, 0185 - 0186 and 0188 - 0193, Pg. 16 ¶ 0195 and 0198, Pg. 16 ¶ 0203 - Pg. 17 ¶ 0205) the rendered pixel data generated by the video source with the first transfer function results in the encoded bitstream to send across the network that comprises an entire range of code words being mapped to luminance values that the target display is able to generate. (Miller et al., Pg. 3 ¶ 0044 - 0048, Pg. 4 ¶ 0055, Pg. 5 ¶ 0082, Pg. 7 ¶ 0098 and 0101 - 0102, Pg. 9 ¶ 0114 and 0119 - 0120, Pg. 11 ¶ 0130 - Pg. 12 ¶ 0139, Pg. 13 ¶ 0162 - Pg. 14 ¶ 0165, Pg. 22 ¶ 0208 - 0209 [“the subset of gray levels in each of device specific GSDF A through D (514-A through -D) may be correlated with, or mapped to, supported reference gray levels in the reference GSDF (504) in such a way as to evenly distribute perceptually noticeable errors in the range of gray levels supported by that display device”]) Atkins et al. and Miller et al. are combinable because they are both directed towards encoding pixel data with a transfer function that matches a luminance range of a target display so as to optimally render the pixel data on the target display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Atkins et al. with the teachings of Miller et al. This modification would have been prompted in order to enhance the base device of Atkins et al. with the well-known and applicable technique Miller et al. applied to a comparable device. Encoding rendered pixel data into an encoded bitstream to send across a network, as taught by Miller et al., would enhance the base device of Atkins et al. by allowing for a device upstream of an intended display to perform the encoding of the rendered pixel data so as to allow for the base device to be practiced with a larger range of display devices, such as display devices that lack the necessary processing power, instructions and/or capability to carry out the processes of the base device. Furthermore, this modification would have been prompted by the teachings and suggestions of Atkins et al. that a coded bitstream is transmitted to a decoder to render a decoded image and that an encoder, a set top box or a transcoder may implement the display mapping processes, see at least page 1 paragraph 0005 and page 4 paragraph 0067 of Atkins et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the rendered pixel data would be encoded into an encoded bitstream to send across a network so as to enable the techniques of the base device of Atkins et al. to be usable on any of wide variety of display devices, including display devices that are not capable of carrying out the processes of the base device, thereby facilitating use of the techniques of the base device to a larger audience of potential end-users. Therefore, it would have been obvious to combine Atkins et al. with Miller et al. to obtain the invention as specified in claims 6, 13 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atkins et al. U.S. Publication No. 2020/0013151 A1; which is directed towards methods and systems for mapping an input video signal of a first dynamic range to a second video signal of a second dynamic range for rendering on a display of the second dynamic range.
Segall et al. U.S. Publication No. 2007/0223813 A1; which is directed towards methods and systems for tone mapping images from a first dynamic range to a dynamic range of a display device, wherein a tone map model is selected from pre-established tone map models to perform the tone mapping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667